

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into between
Antonio Gonzalez (“you”) and Integer Holdings Corporation (“Company”). In
consideration of the mutual promises, benefits and covenants herein contained,
you and the Company hereby agree as follows:


Separation Date
You acknowledge that your employment with the Company and any other Releasee (as
defined below) ended effective January 3, 2020 (the “Separation Date”). After
the Separation Date, you will not represent to others that you are an employee,
officer, agent, or representative of the Company or any other Releasee for any
purpose. As a result of the separation of your employment, your pay ceased as of
the Separation Date, and your benefits will terminate in accordance with the
Company’s plan documents, except for any benefit continuation or conversion
rights you may have under the applicable plan documents. Group health plan
coverage terminated on January 3, 2020, except to the extent you exercise any
continuation coverage rights you have pursuant to COBRA. You will receive COBRA
notice under separate cover.


Separation Benefits
If you timely execute, do not revoke, and comply at all relevant times with this
Agreement, you will be eligible to receive the following benefits (collectively,
the “Separation Benefits”):


1.
Separation Payment: The Company will pay you $320,000, less applicable taxes and
withholdings, payable in substantially equal installments over 12 months in
accordance with the Company’s established payroll practices commencing on the
first payroll date following the Effective Date (as defined in the
Acknowledgements below).

2.
2019 STI. You will remain eligible to receive a prorated bonus under the
Company’s Executive Short-Term Incentive Compensation Plan (the “STI Plan”) in
respect of the Company’s fiscal year ending January 3, 2020 (the “2019 Fiscal
Year”) based upon actual achievement of the performance goals for the 2019
Fiscal Year. The prorated portion of the bonus will be five-twelfths (5/12) of
the amount you would have otherwise received as a full-year payout under the STI
Pan for the 2019 Fiscal Year. Your right to receive a bonus for the 2019 Fiscal
Year will otherwise be subject to the terms and conditions of the STI Plan, and
any bonus, if any, will be payable at the same time bonuses for the 2019 Fiscal
Year are paid to active employees of the Company, but in no event later than
March 15, 2020.

3.
Performance-Based LTI Awards. Any outstanding restricted stock unit awards
issued to you as part of the Company’s 2018 Long-Term Incentive Program that
vest based on the achievement of performance goals will remain outstanding and
continue to be eligible for prorated vesting and payment in accordance with the
terms and conditions of the Company’s Stock Incentive Plan.

4.
Outplacement Services: The Company will pay for a three-month outplacement
package through its approved vendor, so long as such services are commenced by
you within two months of the Effective Date. You are solely responsible for
contacting the outplacement vendor to arrange for the receipt of such services.



General Release
For and in consideration of the Separation Benefits, together with other good
and valuable consideration, the sufficiency of which you hereby acknowledge,
you, on behalf of yourself and your heirs, executors, personal representatives,
successors, and assigns (collectively, a “Releasor” or “Releasors”), hereby
release and forever discharge the Company, and its current and former parents,
subsidiaries, affiliates, predecessors,




--------------------------------------------------------------------------------




successors, and related companies, and each of these entities’ current and
former owners, directors, officers, members, managers, shareholders, partners,
agents, employees, contractors, attorneys, successors, and assigns, in both
their individual and official capacities, as appropriate (collectively, a
“Releasee” or “Releasees”), of and from any and all claims, complaints, demands,
actions, causes of action, suits, rights, debts, obligations, judgments,
damages, entitlements, liabilities, and expenses (including attorneys’ fees) of
any kind whatsoever that any Releasors now have or ever had against any
Releasees, whether known or unknown, suspected or unsuspected, or concealed or
apparent (the “Released Claims”).


For the avoidance of doubt, and without limiting the broad nature of the
Released Claims, this Agreement releases each of the Releasees from any and all
claims (1) related to your employment with the Company or any other Releasee,
and the termination of such employment, (2) arising under any law relating to
employment, including, but not limited to (all as amended), Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act of 1990, the Equal Pay Act of
1963, the Immigration Reform and Control Act of 1986, the Genetic Information
Nondiscrimination Act of 2008, the Civil Rights Act of 1866 (42 U.S.C. §§
1981–1988), the Employee Retirement and Income Security Act of 1974, the federal
Worker Adjustment and Retraining Notification Act, the Uniform Services
Employment and Reemployment Rights Act, all claims under the Texas Labor Code
(including Chapter 21, formerly known as the Texas Commission on Human Rights
Act, and Chapter 451, known as the Texas Anti-Retaliation Law), and any and all
state and local laws that may be legally waived; (3) for wages, wage
supplements, paid time off, or any other form of compensation or benefit; (4)
arising under any employee benefit plan, policy, or practice; (5) arising under
tort, contract, or quasi-contract law, including but not limited to claims of
breach of an expressed or implied contract, tortious interference with contract
or prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, retaliation, violation of
public policy, invasion of privacy, nonphysical injury, personal injury or
sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, or negligent or intentional
infliction of emotional distress; (6) for monetary or equitable relief,
including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, compensatory or punitive damages, liquidated damages, experts’
fees, medical fees or expenses, costs, or disbursements; and (7) arising under
any other federal, state, or local law, statute, amendment, rule, regulation,
order, code, common law, policy, ordinance, or court decision.


The Released Claims do not include any claim: (a) that arises exclusively after
the date you execute this Agreement; (b) to vested rights under any of the
Company’s employee benefit plans; or (c) that cannot be released under law, such
as claims for statutory unemployment benefits or workers’ compensation benefits.


Return of Company Property
You agree and represent that, on or before the Separation Date, you returned all
property of the Company and the property of any other Releasee, including but
not limited to keys, credit cards, security access cards, codes, personal
computers, cell phones, iPads, memoranda, data, records, notes, and other
information in your possession or under your control in any form; provided,
however, you may retain as your personal property your Company-issued iPhone,
provided that the Company shall be entitled to remove all confidential and
proprietary information from such device, to its reasonable satisfaction. You
also must convert the service on such device to a new service plan in your own
name. Upon request, you will execute a sworn statement, satisfactory to the
Company, attesting that you are in compliance with your obligations under this
Return of Company Property Section.


Restrictive Covenants




--------------------------------------------------------------------------------




1.
You understand and acknowledge that: (a) by virtue of your employment with the
Company, you had access to and knowledge of confidential and proprietary
information of Company and/or any other Releasee (“Trade Secrets”), were in a
position of trust and confidence with and a key employee of the Company, and
benefitted from the Company’s goodwill; (b) the Company invested significant
time and expense in developing the Trade Secrets and goodwill; (c) the services
you provided to the Company were unique, special, and extraordinary; (d) the
restrictive covenants below are necessary to protect the Company’s legitimate
business interests in its Trade Secrets, goodwill, and in your unique, special,
and extraordinary services; (e) the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and the Company would be irreparably harmed
if you violated any of the restrictive covenants below; (f) the Company has
expended and continues to expend significant time and expense in recruiting and
training its employees; (g) the Company has expended and continues to expend
significant time and expense in developing supplier and customer relationships,
information, and goodwill; and (h) the Company would not provide you with the
monies and benefits under this Agreement but for your promise to comply with the
restrictive covenants below. You agree that if any provision of this Restrictive
Covenant Section should be held by a court of competent jurisdiction to be
unenforceable or overbroad, such court must modify any such unenforceable and/or
overbroad provision to the minimum extent necessary to make it enforceable,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law. You and the Company expressly agree that this Agreement as so modified by
the court shall be binding upon and enforceable against each of them. In any
event, should one or more of the provisions of this Restrictive Covenant Section
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions hereof, and if such provision or provisions are not modified as
provided above, this Agreement shall be construed as if such invalid, illegal,
or unenforceable provisions had not been set forth herein.



2.
You acknowledge and reaffirm the validity of the Inventions, Non-Disclosure and
Non-Solicitation Agreement (the “Confidentiality Agreement”) that you signed on
March 1, 2016. By signing this Agreement, you agree that you will, to the
maximum extent permitted by law: (a) treat all Trade Secrets as strictly
confidential; (b) not, directly or indirectly, disclose, use, or otherwise
disseminate any Trade Secrets without Company’s prior written permission; and
(c) not access or use any Trade Secrets or copy any documents, records, file,
media, or other resources of Company which may contain Trade Secrets. You
further acknowledge and affirm that you have not used or disclosed Trade
Secrets, directly or indirectly, to any other entity or person except as
required in performance of your duties and in furtherance of the Company’s
interests.



3.
Nothing herein shall be construed to prevent disclosure of Trade Secrets as may
be (a) permitted by the Protected Rights Section of this Agreement, (b) required
by applicable law or regulation, pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, or pursuant to a
valid subpoena (provided that such disclosure does not exceed the extent of
disclosure required by such law, regulation, order, or subpoena), or (c) to a
court or government agency to the extent you have a protected right to do so.
You shall promptly provide written notice to Joseph Polniak or an officer of the
Company of any order, subpoena, or other attempt to require disclosure of
Confidential Information under the subsection (b) of the immediately preceding
sentence. Additionally, notwithstanding any other provision of this Agreement,
you will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or





--------------------------------------------------------------------------------




local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed under seal in a
lawsuit or other proceeding. If you file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, you may disclose the
Company’s trade secrets to your attorney and use the trade secret information in
the court proceeding if you: (a) file any document containing trade secrets
under seal; and (b) do not disclose trade secrets, except pursuant to court
order.


4.
You acknowledge and reaffirm your non-solicitation obligations under the
Confidentiality Agreement. In addition, and without limitation to your
obligations under the Confidentiality Agreement, you agree that, for one (1)
year following the Separation Date, you will not, directly or indirectly (a)
solicit or attempt to solicit any customer or supplier of the Company or any
other Releasee that was a customer or supplier of the Company or any other
Releasee during your employment, or attempt to divert any business with such
customer or supplier away from the Company or any other Releasee, or (b)
solicit, encourage, or induce any employee to leave the employment of the
Company or any other Releasee.



5.
In addition, and without limitation to your obligations under the
Confidentiality Agreement, as a key employee of the Company, you recognize that
it would cause irreparable harm to the Company if you were to engage in
employment or business that is competitive with the business of the Company.
Accordingly, you agree that, for one (1) year following the Separation Date, you
will not, either directly or indirectly, alone or in conjunction with any other
person or legal entity, engage in any Prohibited Activity. For purposes of this
Agreement, “Prohibited Activity” includes: (a) work, association, affiliation,
or any other activity in which you contribute knowledge or information, in any
capacity, with, for or on behalf of, any Direct Competitor (as hereinafter
defined) or any customer to whom the Company or any other Releasee provided
products or services at any time during your employment (“Integer Customers”);
and (b) performance of any duties substantially similar to or the same as those
which you performed in connection with your employment with the Company for or
on behalf of any other person or business that offers, or plans to offer,
products or services that are competitive with the products or services provided
by, or under development by, the Company or any other Releasee, within a fifty
(50) mile radius from each location in which the Company or any other Releasee
has maintained a business office, for which you had any responsibility at any
time during your employment. For purposes of this Agreement, Direct Competitors
shall include, but not be limited to: EaglePicher Technologies, LLC; Quallion
LLC; AVX Corporation; Alberox Corporation; Pacific Aerospace Ltd.; and any
parents, subsidiaries, affiliates or successors of such companies. For purposes
of this Agreement, Integer Customers includes, but is not limited to: Medtronic,
Inc.; Boston Scientific; Abbott; Nevro Corporation; Johnson & Johnson; Philips;
Stryker Corporation; LivaNova PLC; Biotronik, Inc.; Bayer AG; and Nuvectra
Corporation; and any parents, subsidiaries, affiliates or successors of such
companies. Prohibited Activity also includes activity that may require or
inevitably require disclosure of proprietary information or trade secrets.

 
6.
Nothing herein shall prohibit you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, such corporation.
This Section does not, in any way, restrict or impede you from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. You
shall promptly provide written notice of any such order to Joseph Polniak or an
officer of the Company.





--------------------------------------------------------------------------------






Confidentiality of Agreement
You agree that you have not and will not, directly or indirectly, disclose/d any
information related to the terms and contents of this Agreement to any other
person or entity. You understand that the Company would not provide you with the
monies and benefits under this Agreement but for your agreement to keep the
Agreement confidential. This confidentiality obligation does not prohibit
disclosure (a) permitted by the Protected Rights Section, (b) to your spouse,
tax advisor, or attorney (each of whom you must ensure agrees to keep such
information confidential), (c) to comply with a valid court order, subpoena, or
other direction by a court, (d) to a governmental entity to the extent you have
a protected right to make such disclosure, or (e) as otherwise required by law.
You understand and agree that you will remain liable for any disclosure of such
information by your spouse or agent.


Remedies
You acknowledge and agree that your failure to comply with the provisions of the
Restrictive Covenants Section and/or Confidentiality of Agreement Section of
this Agreement would be a material breach of this Agreement and would cause the
Company irrevocable and irreparable harm, and that a remedy at law for such
failure would be an inadequate remedy for the Company. Therefore, you consent
that the Company may obtain an order of specific performance, an injunction, a
restraining order, and/or other equitable relief from a court or arbitrator
having jurisdiction without the necessity of showing any actual damages or that
money damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.


Non‑Disparagement
Except as permitted in the Protected Rights Section, you agree that you will not
utter, to any person or entity, any statement, whether oral, written, or
implied, that directly or indirectly disparages, denigrates, defames, or
ridicules the Company or any other Releasee or the products, services, vendors,
customers, or prospective customers of the Company or any other Releasee. Nor
will you utter, to any person or entity, any negative statement concerning your
employment with the Company or the termination of such employment. Nothing
herein shall restrict you from providing truthful information to a court or
government agency to the extent you have a protected right to do so, or as
otherwise required by law.


No Admission
The making of this Agreement is not, and shall not be construed or represented
as, an admission that the Company or any other Releasee has violated any law or
has committed any wrong against you or any other person or entity.


Severability, Choice of Law, and Venue
In the event that any provision of this Agreement is found to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to make it enforceable, and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect. This Agreement shall be
governed and construed in accordance with laws of the State of New York, without
regard to the principles of conflict of law. Any action or proceeding brought by
either of the parties related to your employment or the termination of your
employment, or to enforce this Agreement, shall be brought only in a state or
federal court located in the State of New York, County of Erie. You hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.


Third Party Claims




--------------------------------------------------------------------------------




You warrant that you alone are entitled to the Separation Benefits, and further
warrant and agree that any claim to such amounts by any other person or entity
by reason of any claim, lien, or debt of yours, or otherwise, shall be your sole
and exclusive responsibility, and that you will hold harmless, indemnify, and
defend each of the Releasees from any claim or action brought by any person or
entity against any of the Releasees making any claim to all or part of the
Separation Benefits.


Protected Rights
Nothing in this Agreement limits your rights, protected under law, to file a
charge or communicate with or otherwise participate in any investigation or
proceeding conducted by the Securities and Exchange Commission, the Financial
Industry Regulatory Authority, the Occupational Safety and Health
Administration, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or any other government agency charged with enforcement of any
law.
Section 409A
Any payments and benefits provided under this Agreement are intended to be
exempt from or comply with Section 409A of the Internal Revenue Code (“Section
409A”), and this Agreement shall be interpreted and construed in accordance with
this intent. Any terms or provisions of this Agreement that are undefined or
ambiguous shall be interpreted in a manner that makes the payment or benefit in
question exempt from, or compliant with, Section 409A. However, neither the
Company nor any Releasee will be liable to you or any other person with respect
to any adverse tax consequences arising under Section 409A or any other
provision of the Internal Revenue Code.
Entire Agreement
With the exception of the Confidentiality Agreement, which you acknowledge and
reaffirm your continuing obligations under, this Agreement constitutes the
entire agreement between you and the Company, and supersedes any and all other
written and oral agreements and understandings between you and the Company, with
respect to the subject matter hereof, including without limitation, the Change
of Control Agreement between the Company and you, dated October 14, 2015. This
Agreement may not be modified in any way except by written agreement signed by
you and an authorized representative of the Company. You are and will not become
not eligible for any other payment or benefits from the Company, except for
those expressly described in this Agreement.


Miscellaneous
Copies of signatures transmitted by facsimile or electronic mail shall have the
same effect as original signatures. Company may assign this Agreement at any
time. This Agreement shall inure to the benefit of Company and its successors
and assigns. You may not assign this Agreement or any part hereof. Any purported
assignment by you shall be null and void from the initial date of purported
assignment. No provision of this Agreement may be amended or modified unless
such amendment or modification is agreed to in writing and signed by you and by
an authorized representative of the Company. No waiver by either of the parties
of any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.


Acknowledgements
You acknowledge, affirm, and agree that:


(a)    You have read the Agreement and understand its legal and binding effect;






--------------------------------------------------------------------------------




(b)    You are acting voluntarily, knowingly, and willingly, and of your own
free will in executing this Agreement;


(c)    The consideration to be provided to you under this Agreement: (i) exceeds
anything of value to which you would otherwise be entitled in the absence of
this Agreement; (ii) fully and completely settles all claims you (and any
attorney you may have retained) may have against the Company or any other
Releasee for attorneys’ fees, costs, disbursements, and the like; and (iii) is
sufficient consideration for your promises under this Agreement;


(d)    You have been advised by the Company in this writing to consult with an
attorney or other advisor of your choosing prior to executing this Agreement and
you have done so to the extent you desired;


(e)    You were given a reasonable period of at least 21 calendar days to
consider signing this Agreement;


(f)    You may not sign this Agreement until after January 3, 2020;


(g)    You have until January 10, 2020 to deliver an executed copy of this
Agreement to Kirk Thor, Executive Vice President & Chief Human Resources
Officer, Integer Holdings Corporation, 5830 Granite Parkway, Suite 1150, Plano,
Texas 75024, with a copy via email to kirk.thor@integer.net;


(h)    You understand that if you sign this Agreement, you can change your mind
and revoke your acceptance of this Agreement within seven (7) calendar days
after signing it. Any revocation of your acceptance of this Agreement must be in
writing and delivered to Kirk Thor, Executive Vice President & Chief Human
Resources Officer, Integer Holdings Corporation, 5830 Granite Parkway, Suite
1150, Plano, Texas 75024, with a copy via email to kirk.thor@integer.net, no
later than the seventh (7th) calendar day after you sign this Agreement. If you
do not revoke your acceptance of this Agreement, the Agreement and your right to
the Separation Benefits will become effective on the eighth (8th) day following
the date you sign this Agreement (the “Effective Date”);


(i)    You have no known workplace injuries or occupational diseases, and you
have been provided and/or have not been denied any leave (paid or unpaid) to
which you were entitled during your employment; and

(j)    You have been paid in full for all work that you have performed for the
Company and any other Releasee and, except for the Separation Benefits, you are
not owed any further wages, wage supplements, bonuses, commissions, benefits or
other amounts of any kind whatsoever by any Releasee.


/s/ Antonio Gonzalez
 
 
January 4, 2020
 
Antonio Gonzalez
 
 
Date
 



Integer Holdings Corporation


By:
/s/ Kirk Thor
 
 
January 13, 2020
 
Print Name:
Kirk Thor
 
 
Date
 
Print Title:
EVP & CHRO
 
 
 
 





